Title: To Thomas Jefferson from Robert Brent, 3 June 1802
From: Brent, Robert
To: Jefferson, Thomas


            Dear SirWashington June 3d 1802.
            I have had the honor of receiving your favor of this date, asking my acceptance of the appointment of Mayor under the late act of Congress for incorporating this City—
            Altho I feel great defidence in the Talents I possess for exicuting that duty, in a manner which may afford general satisfaction—yet feeling it a duty to contribute my feeble aid for the public service I will venture upon its duties
            I beg you Sir to accept my thanks for the honor which you are about to confer on me and for the obligeing manner in which you have been pleased to communicate it.
            I will, with pleasure, accept your polite invitation to dinner on Friday next—With Sentiments of much respect & Esteem I have the honor to be Sir Your Obt Ser
            Robert Brent
          